Citation Nr: 0618161	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for imbalance and dizziness secondary to the service-
connected postoperative residuals of a left tympanoplasty and 
perforated eardrum with otitis media.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Boston, 
Massachusetts.  The RO granted service connection and 
assigned an initial 10 percent rating for the veteran's 
imbalance and dizziness, etc., retroactively effective from 
August 22, 2001.  He wants a higher initial rating for this 
disability.  So, among other things, the Board must determine 
whether he can receive incremental adjustments (in other 
words, have his rating "staged") to compensate him for 
times since the effective date of the grant of service 
connection when his disability may have been more severe than 
at others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Also at issue is whether he is entitled to a TDIU.

Unfortunately, though, additional development of the evidence 
is required before deciding these claims on appeal.  So they 
are being REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide such 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously of record that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative of 
which portion of the evidence is to be provided by him, 
and which part, if any, VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See, too, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (also discussing the content requirements of 
the VCAA notice).

As well, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection" 
(including, as here, a downstream claim for a higher initial 
rating following the grant of service connection for the 
disability claimed), therefore, VA is required to review the 
information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for  the award of benefits will be assigned 
if service connection is awarded.

Thus far, however, the RO has not provided the veteran with 
any correspondence addressing the provisions of the VCAA, and 
its attendant duty to notify and assist, in the course of 
adjudicating his claim for a higher initial evaluation for 
his 
service-connected imbalance and dizziness (secondary to the 
left tympanoplasty and perforated eardrum).  His October 2002 
VCAA letter only addressed his claim for a TDIU.  And 
notwithstanding that the October 2002 correspondence provided 
essential notice information at least concerning this claim, 
the veteran still has not received notice of the effective 
date element concerning this claim, as required by the recent 
holding in Dingess/Hartman.  So he should be provided a 
supplemental notice letter that pertains to both issues 
currently on appeal, and which furthermore includes 
appropriate discussion of the specific elements required in 
accordance with the Dingess/Hartman decision.  

Also, another VA examination would help to determine the 
current severity of the veteran's imbalance and dizziness, 
etc.  His current 10 percent rating is retroactively 
effective from August 22, 2001.  His disability is rated by 
analogy to a peripheral vestibular disorder under 38 C.F.R. 
§ 4.88a, Diagnostic Code (DC) 6299-6204.  Under DC 6204, a 10 
percent rating requires occasional dizziness.  The highest 
available rating under this code, 30 percent, requires 
dizziness and occasional staggering.  A supplemental note 
indicates that objective findings to support a diagnosis of 
vestibular equilibrium are required before a compensable 
rating may be assigned.  The veteran believes he deserves a 
higher 30 percent rating.

The objective clinical findings of record include the report 
of the veteran's November 2001 VA examination, showing 
intermittent ear infections with related dizziness and an 
imbalance problem.  The diagnosis was chronic otitis media, 
left ear, with low-grade chronic inflammation.  These 
examination findings eventually provided the foundation for 
the RO's grant of service connection for vertigo/imbalance, 
with the award of a 10 percent rating -- due to the 
manifestation of occasional dizziness.  The veteran has 
indicated repeatedly, however, that he also has difficulty 
walking and stumbles as a consequence of his vertigo, and 
even has on at least one occasion fallen at work.  And to 
support this allegation, he submitted a copy of a February 
2003 application for extended medical leave from his former 
job as a police officer on a college campus (security guard), 
after falling during the course of his employment and 
spraining his ankle.  This incident occurred more than three 
years ago, and he has not since been examined by VA.  Thus, 
to determine the current severity of his disability - 
including the present extent of his vertigo and how it 
affects his gait, he should undergo another VA examination.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).



Moreover, the examination requested will help to address the 
precise medical condition which has caused the development of 
the veteran's vertigo and imbalance.  And this, in turn, will 
clarify the procedure for rating his disability.  He has 
alleged more than once, and the record also suggests, he may 
have Meniere's disease.  This condition generally is 
characterized by problems with hearing impairment, vertigo 
and/or problems with gait.  And he is already service 
connected for conductive hearing loss in his left ear and 
tinnitus.  In the event that all of his symptomatology - 
including vertigo, hearing loss and tinnitus were evaluated 
under the single diagnosis for Meniere's syndrome (38 C.F.R. 
§ 4.88a, DC 6205), he may otherwise be entitled to a higher 
overall level of disability compensation than if his 
symptoms, instead, were evaluated solely as distinct 
manifestations.  Consequently, the VA examiner should clarify 
whether Meniere's syndrome represents a plausible diagnosis 
under the circumstances (which, in turn, is medically related 
to the veteran's military service), and if so, should 
identify the nature and extent of all associated impairment.

As a final point, having the veteran re-examined also will 
provide an opportunity to obtain a medical opinion concerning 
the impact of his service-connected disabilities on his 
capacity for gainful employment (but primarily insofar as 
that related to his hearing loss and other ear pathology).  
And this determination, in turn, will help to decide his 
claim for a TDIU.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for an initial 
rating higher than 10 percent for 
imbalance and dizziness (as secondary 
to the residuals of a left 
tympanoplasty and perforated eardrum 
with otitis media), and for a TDIU, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional correspondence, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.	Schedule the veteran for an 
appropriate VA medical examination to 
determine the severity of his service-
connected imbalance and dizziness 
(for which service connection has been 
granted as secondary to the residuals 
of a left tympanoplasty and perforated 
eardrum with otitis media).  All 
clinical findings should be reported in 
detail, and all tests and studies 
deemed necessary by the examiner should 
be performed.

The examiner should be provided a copy 
of the applicable rating criteria for 
evaluating peripheral vestibular 
disorders, found at 38 C.F.R. § 4.88a, 
DC 6205, to ensure that his/her 
findings are germane to the applicable 
rating criteria.  The examiner's report 
should provide a discussion of all 
current complaints, clinical findings 
and diagnoses referable to the 
veteran's peripheral vestibular 
disorder.

Additionally, the examiner should 
comment on whether the veteran's 
current vertigo, left ear hearing loss 
and tinnitus are, in actuality, 
symptoms part and parcel of Meniere's 
syndrome.  If this is indeed the case, 
describe the severity of the 
Meniere's disease.

	Additionally, the examiner is requested 
to comment on whether the veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
his service-connected disabilities.  In 
offering this opinion, the examiner 
must consider the degree of 
interference with ordinary activities, 
including capacity for employment, 
caused solely by one or more service-
connected disabilities, as 
distinguished from any condition that 
is not service connected.

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be 
made available for the examiner's 
review of the veteran's pertinent 
medical history.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005);  Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claims on 
appeal based on the additional evidence 
obtained.  In readjudicating the 
veteran's claim for a higher initial 
rating for imbalance and dizziness, 
secondary to the postoperative 
residuals of a left tympanoplasty and 
perforated eardrum with otitis media, 
consider whether the rating for this 
disability should be "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  As 
well, provided there is competent 
evidence in support of a diagnosis of 
Meniere's syndrome, consider whether a 
higher overall level of disability 
compensation is warranted if the 
veteran's symptoms in their entirety 
are evaluated under the single 
diagnosis of Meniere's syndrome -- 
pursuant to 38 C.F.R. § 4.88a, DC 6205.  
If the benefits sought are not granted 
to the veteran's satisfaction, prepare 
an SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


